Order denying in part defendant’s motion to vacate plaintiff’s notice of examination modified by striking out the first ordering paragraph and substituting in place thereof the following: “ Ordered that the said motion be and the same hereby is granted as to that part of item numbered “ 1 ” in the said notice of examination which follows the words “ Schedule B ” and as to items numbered “ 4 ” and “ 5 ” in the said notice of examination; and the said motion is in all other respects denied,” and by striking out the second ordering paragraph; and, as thus modified, the order, in so far as an appeal is taken, is affirmed, without costs; the examination to proceed on five days’ notice. No opinion. Lazansky, P. J., Hagarty, Carswell, Adel and Close, JJ., concur.